internal_revenue_service index no number release date date cc dom fi p plr-112416-99 x state fund edc1 law law date k m n p dear this is in reply to a letter dated date requesting a private_letter_ruling on behalf of x the rulings requested are under sec_115 sec_170 sec_3121 and sec_3306 of the internal_revenue_code this letter responds to the request under sec_115 rulings under the other code sections will be considered separately by the offices with those subject matter responsibilities plr-112416-99 facts the state law provides that a public agency of state may exercise jointly with any other public agency of state any power that the agencies have in common and may exercise separately the agencies may create by interlocal agreement a separate legal entity for purposes of state law to exercise that power under law the entity created is a public body corporate or politic the term public agency includes state and local_government units an economic development_corporation edc is also a public agency for purposes of law state law provides for the creation of edcs no part of the net_earnings of an edc may inure to any private person and upon an edc’s dissolution all net assets must be distributed to the municipality that created it of the k counties in state m have edcs and most or all of the rest have within them one or more cities or townships that have formed an edc edcs have the power to receive property condemned by a local unit of government and the power to issue bonds edcs conduct economic development projects involving industrial or commercial enterprises within the local unit of government an edc’s board_of directors consists of representatives of the governing body of the unit of government that created it and members from the private sector the chief_executive_officer of a municipality with the advice and consent of its governing body or in the case of a county where there is not an elected chief_executive_officer the chairperson of the county board_of commissioners with the advice and consent of the county board_of commissioners appoints the members of the board_of directors of the edc a director may be removed by the governing body for cause on date fund and edc1 formed x an edc by interlocal agreement pursuant to law fund was established by executive_order of the governor of state and edc1 is an edc formed by a county of state any edc may participate in x provided certain procedural requirements are met x has an executive committee of n members all the members are appointed by the governor of state the committee includes m representatives from the edcs and n additional members of which p are from the private sector terms of office are staggered the governor of state serves ex officio as chairperson the corporation board_of x authorizes and approves the annual audit of x and evaluates its performance pursuant to standards established by the executive committee and reviews its acts the board consists of one member from each participant and plr-112416-99 up to two additional members per each participant-appointed member these additional members are appointed by the governor members of the board and executive committee receive no compensation but do receive reimbursements for reasonable expenses in discharging their duties employees of state have been detailed to work for x x will also hire its own employees including a chief_executive_officer and other executives on x’s termination its assets remaining after provision for satisfaction of debts and liabilities will be distributed to fund or its statutory successor or in failure thereof state no participant will receive any assets upon termination applicable law sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state the holding in the revenue_ruling means that a determination was made that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 of the code revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as municipal functions under revrul_77_261 1977_2_cb_45 the income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions which purchase units of participation and have an unrestricted right of withdrawal is excludable from gross_income the fund however is classified as a corporation and must file a federal_income_tax return revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health revrul_90_74 states that the income of the organization is excluded from gross_income under sec_115 of the code if private interests do not participate in the plr-112416-99 organization or benefit more than incidentally from the organization in revrul_90_74 the benefit to the employees of the political subdivisions was excepted as incidental analysis and holding x was created to stimulate economic development in state x’s income is a component of its purpose expenditures are controlled by persons acting under authority granted by gubernatorial appointment and appointment by edcs that have been established by the official action of local units of government no income inures to the benefit of private persons other than incidentally and upon dissolution the net assets of x are not distributed to or for the benefit of any private person accordingly provided that fund and all participant edcs are either political subdivisions of state or integral parts of state or political subdivisions of state x’s income is excludable from gross_income under sec_115 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above in particular no opinion is expressed whether fund or participant edcs are political subdivisions of or integral parts of political subdivisions of state in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to x’s income_tax return for the taxable_year to which it relates sincerely assistant chief_counsel financial institutions products by ______________________________ william e coppersmith chief branch
